DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12, 13, and 15 of U.S. Patent No. 11,137,791 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 12 of ‘791 discloses the limitations of present claim 1 because claim 12 of ‘791 disclose a first housing including a retention member (claim 8), the retention member defines a guide slot (claim 8), the guide slot having a first groove and a second groove (claim 8), an operable second housing that moves rotationally and axially (claim 12), and the second housing having a selective stopper movable between a first position and a second position (claim 8).

Claims 13 and 15 of ‘791 discloses the limitations of present claim 8 because claims 13 and 15 of ‘791 disclose a first housing including a sidewall and a retention member (claim 13), the retention member including a first leg and a second leg (claim 15), a second housing including a selective stopper (claim 13), the second housing axially operable between a compressed position and an extended position relative to the first housing (claim 13), and the selective stopper disposed between the first leg and the second leg to define a locked position (claim 15).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 2-3, recites “the first housing also including a retention member relative the sidewall” which is indefinite because it is unclear exactly what the Applicant means by “relative the sidewall”.  Does the retention member extend from the sidewall?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-11 and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mere et al. (US 2003/0221498 A1).
Regarding claim 8, Mere et al. discloses a knob assembly for an appliance, comprising:
a first housing (20) including a sidewall (the sides of 20) and a retention member (the legs that form 23) extending from the sidewall, the retention member including a first leg (one 23) and a second leg (an opposite 23 from the first leg); and
an operable second housing (22) operably coupled with the first housing and including a selective stopper (25), the operable second housing being axially operable (25 can slide relative to 20; Paragraph 0023) between a compressed position (when 22 is at its lowest position in the axial direction) and an extended position (when 22 is at its highest position in the axial direction) relative the first housing, and wherein the selective stopper is disposed between the first leg and the second leg to define a locked position (22 rotates with 20 when 25 is inside 23).
Regarding claim 9, Mere et al. discloses that the second leg defines an angled portion (see Figure 3; each 23 has an angled top), and wherein the angled portion is an indicator **[configured to provide tactile feedback.]**

Regarding claim 11, Mere et al. discloses that the selective stopper is operable between a first position (when 25 is not located inside 23) and a plurality of second positions (when 25 is located in any of the 23s), and wherein the operable second housing is in the compressed position when the selective stopper moves from the first position to one of the plurality of second positions.
Regarding claim 14, Mere et al. discloses that the operable second housing is axially operable and rotationally fixed within the locked position (22 can rotate and 25 can slide relative to 20; Paragraph 0023).
Claims 15-17 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finley et al. (US 9,823,684 B2).
Regarding claim 15, Finley et al. discloses a knob assembly, comprising:
a first housing (1100) including a sidewall (the axial projection side of 1100) extending from a base (the top of 1100) and defining a cavity (the recess that 1310 fits into), the first housing also including a retention member (1112) relative the sidewall; and
an operable second housing (1300) disposed within the cavity of the first housing and defining a gap (the gap between the top of 1300 and the bottom of 1100; see Figure 10) between a base edge (the top of 1300) and the base of the first housing, the operable second housing including a selective stopper (1310) selectively movable between a first position (1300 is capable of being rotated to a first position while 
Regarding claim 16, Finley et al. discloses that the selective stopper is retained by the retention member to define the first position (1112 engages 1310 thus meeting the claim limitation), and wherein the operable second housing is rotationally fixed and axially operable in the first position (1300 is capable of being moved axially thus meeting the claim limitation; the second housing is not required to move with the first housing).
Regarding claim 17, Finley et al. discloses an axial biasing member (see Figures 9-11) disposed within the gap between the first housing and the operable second housing.
Regarding claim 20, Finley et al. discloses that an unlocked position (when 1112 is not engaged with 1310) is defined by the selective stopper disposed outside the retention member in the second position, and wherein the operable second housing is rotationally and axially operable.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mere et al. (US 2003/0221498 A1) in view of Turner et al. (US 10,409,314 B2).
Regarding claim 12, Mere et al. discloses that a base (the right-most surface in Figure 2) of the first housing defines a central opening (28).
Mere et al. does not disclose that an electromechanical switch extends through the central opening.
Turner et al. teaches an electromechanical switch (26, 40) that extends through an opening (the opening in 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the knob assembly of Mere et al. to have an electromechanical switch extends through the central opening, as taught by Turner et al., for the purpose of allowing the knob to directly control the operation of a switch which in turn allows the electromechanical switch to operate the item it is connected to.
Allowable Subject Matter
s 2, 4-7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai et al. (CN 112128806 A) discloses a knob that has a rod connecting piece that comprises a guide slot, the guide slot is formed of a first groove and a second groove, and the first and second grooves being oriented in different directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656